Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 

	In claim 21:
		Line 5 “in the chamber;” has been changed to “in the chamber; a controller connected to the sensor and other elements to control operations of the at least one dryer so that a flow of heated gas fed to the dryer is controlled;”
	
		Line 6 “configured” has been changed to “configured to agitate the paper”

	In claim 28:
		Line 2 “moisture content to a pre-selected” has been changed to “moisture content to the pre-selected”

	In Claim 30:
		Line 10 “the chamber of the dryer.” has been changed to “the chamber of the dryer; controlling the drying the paper via a controller connected to the sensor and other elements to control operations of the at least one dryer; and wherein the drying of 

	In Claim 40:
		Line 23  “communication within the chamber;” has been changed to “communication with the chamber; controlling the drying of the paper via a controller connected to the sensor and other elements to control operations of the at least one dryer; and wherein the drying of the paper is performed such that the paper is agitated during the drying to clean the paper during the drying.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655